Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 1 of 12                    PageID #: 295




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


GREAT LAKES INSURANCE SE,                        )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )   CIVIL ACTION 20-0467-WS-N
                                                 )
JAMES DUNKLIN, et al.,                           )
                                                 )
        Defendants.                              )


                                            ORDER
        This matter comes before the Court on the Motion to Dismiss (doc. 15) filed by defendant
Estate of John Lee Bratton, Jr. (“Estate of Bratton”). The Motion has been briefed and is now
ripe for disposition.1
I.      Background.
        This is an interpleader action brought by plaintiff, Great Lakes Insurance SE (“Great
Lakes”), arising from a tragic boating accident that occurred on Mobile Bay on April 24, 2020.
According to the well-pleaded factual allegations of the Second Amended Complaint in
Interpleader and for Declaratory Judgment, Great Lakes issued a homeowner’s insurance policy
to defendant James Dunklin (the “Dunklin Policy”), with policy limits of $300,500 for property
damages or bodily injuries caused by an occurrence for which Dunklin was personally liable.
(Doc. 13, ¶¶ 10, 14.) On the date in question, Dunklin is alleged to have operated his boat too
closely behind a vessel in which decedent John Lee Bratton, Jr. and defendant Shonda M.
Brennan were traveling. (Id., ¶ 11.) Dunklin’s vessel allided with the Bratton/Brennan vessel,
causing property damage, injuring Brennan, and killing Bratton. (Id.) Great Lakes indicates that
the Estate of Bratton has made demand against Great Lakes for the policy limits on the Dunklin

        1
                The Court observes that movant has filed a 17-page reply brief (doc. 25). This
filing exceeds, without prior leave of court, the 15-page briefing limit prescribed by Civil L.R.
7(e), and as such is subject to being stricken. In the Court’s discretion, however, and in the
interest of avoiding additional expense and delay in resolution of this Rule 12(b) Motion, Estate
of Bratton’s reply will be considered in its current form.
Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 2 of 12                          PageID #: 296




Policy for the wrongful death of John Lee Bratton, Jr. (Id., ¶ 12.) Great Lakes further alleges
that Dunklin has notified it that Brennan also intends to make a claim against the Dunklin Policy
for personal injuries and property damage accrued in the subject accident. (Id., ¶ 13.)2
According to the Second Amended Complaint, Great Lakes “is ready and willing to pay the
Policy’s $300,500.00 limits to the persons entitled to them, but [Great Lakes] cannot do so
without exposing itself to potential multiple liabilities or litigation.” (Id., ¶ 14.)
        Faced with these circumstances, Great Lakes did what insurance companies often do, to-
wit: It filed an interpleader action in federal court. In that action, Great Lakes expresses
willingness to tender the requisite $300,500 to the Clerk of Court for deposit into the court
registry, requests that this Court determine to whom the money should be paid (as between
defendants/claimants Estate of Bratton and Brennan, as well as the insured, Dunklin), and
represents that it has commenced this action “of its own free will and to avoid being vexed and
harassed by conflicting and multiple claims to the $300,500.00.” (Id., ¶ 20.) In addition to the
interpleader claim, Great Lakes brings a cause of action for declaratory judgment asking this
Court to declare that, pursuant to the Dunklin Policy, “aside from paying out the amounts it is
bound to cover under the Policy’s limits, [Great Lakes] has no further duty to defend or
indemnify [Dunklin] against the claims asserted by any Defendant.” (Id., ¶ 26.)
        The Second Amended Complaint predicates federal jurisdiction on both the diversity
provisions of 28 U.S.C. § 1332 (based on allegations that Great Lakes is a citizen of Germany for
diversity purposes, while defendants are all citizens of Alabama, and the amount in controversy
far exceeds $75,000, exclusive of interest and costs) and the statutory interpleader provisions of
28 U.S.C. § 1335. With respect to the latter jurisdictional foothold, Great Lakes reasons that §
1335 jurisdiction attaches in this matter because Great Lakes “has in its possession money with a




        2
                In her Amended Answer, defendant Brennan has admitted the allegations of
Paragraph 13 of the Second Amended Complaint. (Doc. 24, ¶ 13.) As such, it appears
undisputed that Brennan intends to make a claim on the Dunklin Policy for personal injuries and
property damage she sustained in the accident. Likewise, Estate of Bratton has affirmatively
stated in a court filing that it “made a demand for wrongful death against the policy for the entire
coverage limits.” (Doc. 15-2, PageID.204, ¶ 11.) In short, the pleadings are clear that Great
Lakes faces multiple conflicting demands from defendants Estate of Bratton and Brennan for the
proceeds of the Dunklin Policy, and that those demands collectively exceed the available funds.


                                                   -2-
Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 3 of 12                       PageID #: 297




value greater than $500 and … two or more adverse claimants are making a claim to be entitled
to such money.” (Id., ¶ 6.)
       In response, Estate of Bratton filed a “Rule 12(b) Motion to Dismiss,” wherein it argues
that Great Lakes is engaged in improper “jurisdictional manipulation” and that dismissal of this
action is warranted under principles of Wilton / Brillhart abstention. (Doc. 15-1, PageID.186.)
Estate of Bratton further posits that this case involves solely matters of Alabama insurance law
and that “[t]here is a more appropriate parallel state court action with the same parties” brought
by the Estate and currently pending in state court “that will fully resolve all the factual and legal
disputes raised in this case.” (Id., PageID.186-87.)3 Great Lakes opposes the Rule 12(b)
Motion, arguing that federal jurisdiction is proper, that Wilton / Brillhart abstention is
inapplicable, and that this Court should exercise jurisdiction over this matter in any event.
II.    Analysis.
       A.      Interpleader and Federal Jurisdiction.
       The appropriate starting point of the analysis is to focus on the threshold question of
whether federal subject-matter jurisdiction is present in this action at all. The Court answers this
question in the affirmative.


       3
                The parallel state action (the “State Action”) takes the form of a “Complaint for
Bad Faith & Wrongful Death” filed by Estate of Bratton in the Circuit Court of Mobile County,
Alabama on November 2, 2020, or some six weeks after Great Lakes filed its Complaint in this
District Court to commence these proceedings. The State Action names Great Lakes, Dunklin
and Brennan as defendants. In particular, Estate of Bratton brings a claim against Great Lakes
for “bad faith failure to investigate and pay / breach of contract,” alleging that Great Lakes
“intentionally refused and delayed paying [the Estate’s] claim without any reasonably legitimate
or arguable reason” and, alternatively, “failed to determine whether there is a legitimate or
arguable reason to refuse or delay to pay the claim.” (Doc. 15-2, PageID.207.) Estate of Bratton
also asserts a separate claim against both Dunklin and Brennan for negligence and recklessness,
alleging that Dunklin breached a duty of care owed to John Bratton by operating his vessel to
follow too closely the vessel in which Bratton was a passenger, and that Brennan breached a duty
of care owed to Bratton by failing to avoid causing an unreasonable risk of injury in operating
the vessel in which Bratton was a passenger. (Id., PageID.207-08.) Great Lakes has moved to
dismiss Estate of Bratton’s claims against it in the State Action for failure to state a claim for the
stated reasons that (i) the Estate has not yet obtained a judgment or settlement against Great
Lakes’ insured (Dunklin), and (ii) the Estate’s bad faith and breach of contract claims against
Great Lakes are not truly independent of this interpleader action, and Alabama courts have
recognized that “an interpleading stakeholder cannot logically be subjected to a claim alleging
bad faith refusal to pay.” (Doc. 21-1, PageID.260.)


                                                 -3-
Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 4 of 12                       PageID #: 298




       As noted, Great Lakes has pleaded, among other things, that federal jurisdiction is
conferred by 28 U.S.C. § 1335, which provides that district courts have original jurisdiction of
interpleader actions involving money or property valued at $500 or more, where there are two
adverse claimants of diverse citizenship. It is well settled that statutory interpleader actions
require only minimal diversity, not complete diversity; however, minimal diversity is a
jurisdictional prerequisite under § 1335, meaning that at least two of the adverse claimants to the
interpleaded funds must be of diverse citizenship. See, e.g., Lindenberg v. Jackson Nat’l Life
Ins. Co., 912 F.3d 348, 356 (6th Cir. 2018) (“In order to properly invoke statutory interpleader, a
stakeholder must satisfy the statutory jurisdictional requirements by properly pleading …
minimal diversity among the competing claimants.”); Lee v. West Coast Life Ins. Co., 688 F.3d
1004, 1007 n.1 (9th Cir. 2012) (“For statutory interpleader, 28 U.S.C. § 1335, there must be
diversity between the adverse claimants.”) (citation omitted); Allstate Ins. Co. v. Young, 923 F.
Supp. 1559, 1561 (S.D. Ga. 1996) (“Statutory interpleader … requires minimal diversity among
at least two adverse claimants.”) (emphasis in original). No such minimal diversity exists here.
Indeed, the Second Amended Complaint expressly pleads that the only two claimants, defendants
Brennan and Estate of Bratton, are both citizens of Alabama for jurisdictional purposes. (Doc.
13, PageID.128, ¶¶ 3-4.) In the absence of any showing of minimal diversity among the adverse
claimants to the subject insurance proceeds, statutory interpleader is unavailable as a
jurisdictional basis for Great Lakes here.
       That being said, in the alternative to statutory interpleader, the Second Amended
Complaint invokes diversity jurisdiction pursuant to 28 U.S.C. § 1332. In that context, this case
would take the form of a so-called “rule interpleader” action pursuant to Rule 22, Fed.R.Civ.P.
That rule provides that “[p]ersons with claims that may expose a plaintiff to double or multiple
liability may be joined as defendants and required to interplead.” Rule 22(a)(1), Fed.R.Civ.P.
“For Rule 22 interpleader, diversity requires the stakeholder – the party seeking adjudication of
multiple claims against it – to be diverse from the claimants.” Weaver v. Metropolitan Life Ins.
Co., 939 F.3d 618, 623 (5th Cir. 2019) (footnote omitted); see also Federated Mut. Ins. Co. v.
Moody Station and Grocery, 821 F.3d 973, 976-77 (8th Cir. 2016) (“Rule interpleader requires
that the plaintiff … be of diverse citizenship to all defendants, and that the amount in controversy
be greater than $75,000.”) (citations and internal quotation marks omitted). The § 1332
jurisdictional requirements are plainly satisfied here, inasmuch as Great Lakes has pleaded (and



                                                 -4-
Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 5 of 12                      PageID #: 299




no defendants have denied) that it is a German citizen for diversity purposes, whereas all
defendants are citizens of Alabama, and the $300,500 amount in controversy greatly exceeds the
$75,000 jurisdictional minimum. The Court therefore readily concludes that federal subject-
matter jurisdiction properly lies here. All arguments to the contrary in Estate of Bratton’s Rule
12(b) Motion briefing are rejected.4
       B.      Abstention.
       Estate of Bratton’s briefs are laden with inflammatory language accusing Great Lakes of
impropriety in initiating these federal proceedings. According to Estate of Bratton, Great Lakes
is engaged in “forum shopping” and “jurisdictional manipulation.” (Doc. 15-1, PageID.186.)
The Estate of Bratton says Great Lakes is attempting to “pass[] the buck to federal courts,” that it
“seeks to usurp the true plaintiff’s … choice of forum,” and that “it raced to the courthouse and
clearly sought to handcuff us to a federal forum.” (Id., PageID.188-89.) In Estate of Bratton’s
view, Great Lakes’ conduct amounts to “procedural fencing” and “improper maneuvering.” (Id.,




       4
                For example, Estate of Bratton contends in its reply that diversity jurisdiction is
lacking because “the real dispute is between the claimants, who are all not diverse from one
another.” (Doc. 25, PageID.289.) As this Court has explained before, “In rule interpleader
actions that initially satisfy the diversity and amount-in-controversy requirements of § 1332,
federal courts have continued to exercise jurisdiction after the dismissal of the stakeholder, even
though the remaining parties (i.e., the claimants) are not diverse from each other. …
Accordingly, notwithstanding the fact that both claimants (the sole remaining parties) are
Alabama citizens, the discharge of [the insurer/stakeholder plaintiff] at this time in no way
impairs the Court’s jurisdiction over the competing claims … to the interpleaded funds.”
American General Life Ins. Co. v. Jones, 2008 WL 4949847, *1 n.3 (S.D. Ala. Nov. 13, 2008).
Nor does Estate of Bratton’s alternative argument resonate, that the citizenship of Dunklin, Great
Lakes’ insured, “must be imputed to Great Lakes for purposes of the diversity analysis.” (Doc.
25, PageID.289.) Estate of Bratton would apparently hang its hat on the “direct action”
provision of § 1332(c)(1); however, this case is not a “direct action against the insurer of a policy
or contract of liability insurance,” so that subsection is inapplicable. See, e.g., Kong v. Allied
Professional Ins. Co., 750 F.3d 1295, 1300 (11th Cir. 2014) (“for purpose of demonstrating
diversity, a direct action is one in which an injured third-party claimant sues an insurance
company for payment of a claim without first joining or obtaining judgment against the
company’s insured”); Home Indem. Co. v. Moore, 499 F.2d 1202, 1205 (8th Cir. 1974) (“Here we
do not have a direct action against an insurer based upon tort or contract liability, but rather an
interpleader suit by an insurer …. Indeed, no direct action statute is involved in any way.”). For
all of these reasons, federal subject matter jurisdiction properly lies in this rule interpleader
action pursuant to 28 U.S.C. § 1332.


                                                 -5-
Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 6 of 12                      PageID #: 300




PageID.199.) But the facts before the Court do not support these harsh characterizations of
Great Lakes’ course of conduct.
       From Great Lakes’ standpoint, the dilemma created by the underlying circumstances is
clear and intractable. Its insured, Dunklin, was involved in a catastrophic boating accident that
claimed the life of Bratton and inflicted personal injuries on Brennan. The Alabama Boating
Accident Report prepared by the investigating law enforcement agency – and appended to the
Second Amended Complaint as an exhibit – lists as contributing factors to the accident Dunklin’s
“improper lookout,” “operator inattention,” and “operation too close to other vessel/person in the
water.” (Doc. 13-2, PageID.176.) The Report’s narrative reflects that, at the time of the
accident, Dunklin “was not paying attention and was following too closely behind Vessel #2.”
(Id., PageID.177.) The officer further concluded that Brennan, who was operating Vessel #2,
“did not contribute” to the accident. (Id., PageID.180.)5 Given these facts, Great Lakes “is ready
and willing to pay the Policy’s $300,500.00 limits to the persons entitled to them.” (Doc. 13,
PageID.130, ¶ 14.) The trouble is that Great Lakes is facing conflicting claims from both Estate
of Bratton (which has already demanded the full Dunklin Policy limits) and Brennan.6 This is
exactly the sort of scenario for which the interpleader mechanism in federal court was created,
and there is nothing improper or unsavory about Great Lakes availing itself of same. See, e.g., In
re Mandalay Shores Co-Op Housing Ass’n, Inc., 21 F.3d 380, 383 (11th Cir. 1994) (“Interpleader

       5
                In its principal brief on the Motion to Dismiss, Estate of Bratton insists that
Brennan “clearly bears liability for her own negligent and inattentive operation of the jet ski.”
(Doc. 15-1, PageID.189.) Of course, a complete factual investigation must await the full
discovery process; however, it bears noting that the Accident Report lacked any finding of
negligent/inattentive operation by Brennan.
       6
               With apparently no evidentiary basis, Estate of Bratton repeatedly suggests that
Great Lakes is fabricating a claim by Brennan that does not exist. See doc. 15-1, PageID.198
(“Great Lakes should not be allowed to create a controversy … there is no claim being lodged by
Ms. Brennan at this time”); doc. 15-1, PageID.192 n.4 (Brennan “may be a claimant vis-à-vis
Great Lakes (a point which is disputed by the Estate)”); doc. 15-2, PageID.205 (“Great Lakes
hasn’t received any documentation from Shonda Brennan to substantiate the purported claim.”).
Of course, Brennan has now filed an answer in this interpleader action in which she expressly
admits that she is making a claim for the insurance proceeds from the Dunklin Policy. If Estate
of Bratton has demanded the full policy limits (which it has), and if Brennan is making her own
claim on the Dunklin Policy (which she is), then plainly Great Lakes faces multiple claims to a
limited fund, which places it squarely in the posture of a stakeholder for whom the remedy of
interpleader was created.


                                                -6-
Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 7 of 12                       PageID #: 301




is the means by which an innocent stakeholder, who typically claims no interest in an asset and
does not know the asset’s rightful owner, avoids multiple liability by asking the court to
determine the asset’s rightful owner.”); Hassoun v. Reliastar Life Ins. Co., 288 F. Supp.3d 1334,
1345 (S.D. Fla. 2018) (“An action in interpleader affords a party who fears being exposed to the
vexation of defending multiple claims to a limited fund or property that is under his control a
procedure to settle the controversy and satisfy his obligation in a single proceeding.”) (citation
and internal quotation marks omitted). For all of these reasons, the Court rejects Estate of
Bratton’s suggestion that it was somehow improper or manipulative of Great Lakes to invoke the
remedy of interpleader in the circumstances presented here.
       The bulk of Estate of Bratton’s principal brief in support of its Motion to Dismiss is
devoted to the Wilton / Brillhart abstention doctrine, and specifically movant’s contention that
application of relevant authority “will result in the dismissal of this action based on Wilton /
Brillhart abstention.” (Doc. 15-1, PageID.186.) This species of abstention is designed to assist
district courts in balancing state and federal actions in determining whether to exercise their
discretion to make a declaration of rights under the Declaratory Judgment Act. See Ameritas
Variable Life Ins. Co. v. Roach, 411 F.3d 1328, 1330-31 (11th Cir. 2005). Indeed, Wilton was a
case in which the Supreme Court “characterized the Declaratory Judgment Act as an enabling
Act, which confers a discretion on the courts rather than an absolute right upon the litigant.”
Wilton v. Seven Falls Co., 515 U.S. 277, 287, 115 S.Ct. 2137, 132 L.Ed.2d 214 (1995) (citations
omitted). Likewise, Brillhart was a case in which the Supreme Court opined that it would be
“uneconomical” and “vexatious” for a federal district court to hear a declaratory judgment
action, concurrently with ongoing proceedings involving the same parties and same legal issues
(not arising under federal law) in state court. Brillhart v. Excess Ins. Co. of America, 316 U.S.
491, 495, 62 S.Ct. 1173, 86 L.Ed. 1620 (1942). When the Eleventh Circuit considered these two
Supreme Court decisions together in Ameritas, it “furnished district courts with guidance in how
to wield their Wilton / Brillhart discretion under the Declaratory Judgment Act in the presence of
parallel state proceedings.” Pennsylvania Nat’l Mut. Cas. Ins. Co. v. King, 2012 WL 280656, *3
(S.D. Ala. Jan. 30, 2012).
       Accordingly, the Wilton / Brillhart abstention doctrine was created with the intention of
facilitating district courts’ efforts to determine how to exercise the special discretion conferred
upon them by the Declaratory Judgment Act. An obvious question raised by Great Lakes is



                                                 -7-
Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 8 of 12                         PageID #: 302




whether Wilton / Brillhart principles apply at all in this rule interpleader context. Although
Estate of Bratton’s principal brief does not address this question, the weight of the persuasive
authority lies in its favor on this point. That is to say, federal courts have persuasively
recognized that where, as here, a rule interpleader claim is paired with a claim for declaratory
relief, the broad Wilton / Brillhart standard of discretion is properly applied in the abstention
analysis. See, e.g., Arnold v. KJD Real Estate, LLC, 752 F.3d 700, 707 (7th Cir. 2014) (in rule
interpleader action, “Wilton-Brillhart abstention should be reconsidered on remand”); State Auto
Ins. Companies v. Summy, 234 F.3d 131, 134 n.3 (3rd Cir. 2000) (“We have applied Wilton’s
standard of discretion to interpleader actions as well.”); National Fire Ins. Co. of Pittsburgh, Pa.
v. Karp, 108 F.3d 17, 22 (2nd Cir. 1997) (in action brought under interpleader statute, “the district
court did not err as a matter of law in applying the discretionary standard enunciated in Wilton
when determining whether to abstain from adjudicating the issue of the pilot’s coverage under
National Union’s policy”); In re $165,388.23 in Interpleaded Funds, 2020 WL 7083957, *3
(W.D. Ark. Dec. 3, 2020) (“as long as the interpleader relief sought is declaratory in nature, the
Brillhart / Wilton doctrine extends to interpleader cases”); American General Life Ins. Co. v.
Lowe, 2015 WL 11251908, *3 (S.D. Fla. Nov. 16, 2015) (“This Court agrees … that the
discretionary abstention doctrine of Brillhart / Wilton, rather than the ‘exceptional
circumstances’ abstention doctrine of Colorado River, applies to an interpleader case such as this
one.”); Hartford Fire Ins. Co. v. Coastal Int’l, Inc., 2015 WL 4038905, *7 (N.D. Ill. June 30,
2015) (in statutory interpleader context, appellate decisions “together persuade the Court to
apply Wilton-Brillhart’s discretionary standard in determining whether to abstain”); see
generally NYLife Distributors, Inc. v. Adherence Group, Inc., 72 F.3d 371, 380 (3rd Cir. 1995)
(recognizing that “interpleader is a suit in equity,” such that “[a] federal interpleader court,
therefore, by the nature of its jurisdiction proceeds with broad discretion”).7



       7
               In arguing otherwise, Great Lakes relies on Boston Old Colony Ins. Co. v. Balbin,
591 F.2d 1040 (5th Cir. 1979). However, Balbin predates Wilton, and “at least two Florida courts
have held that Balbin is no longer good law in light of subsequent U.S. Supreme Court case law
on abstention.” Lowe, 2015 WL 11251908, at *3; see also Espat v. Espat, 56 F. Supp.2d 1377,
1384 (M.D. Fla. 1999) (“A district court has the discretion to dismiss or abstain from an
interpleader action where there are parallel state proceedings involving the same parties and
issues.”).


                                                  -8-
Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 9 of 12                          PageID #: 303




        Under Wilton/Brillhart abstention, federal district courts consider the following non-
exhaustive list of guideposts to inform the discretionary decision whether to abstain from
exercising jurisdiction over state-law claims in declaratory judgment proceedings in the face of
parallel litigation in state courts: “(1) the strength of the state’s interest in having the issues
raised in the federal declaratory action decided in the state courts; (2) whether the judgment in
the federal declaratory action would settle the controversy; (3) whether the federal declaratory
action would serve a useful purpose in clarifying the legal relations at issue; (4) whether the
declaratory remedy is being used merely for the purpose of ‘procedural fencing’ …; (5) whether
use of a declaratory action would increase the friction between our federal and state courts and
improperly encroach on state jurisdiction; (6) whether there is an alternative remedy that is better
or more effective; (7) whether the underlying factual issues are important to an informed
resolution of the case; (8) whether the state trial court is in a better position to evaluate those
factual issues than is the federal court; and (9) whether there is a close nexus between the
underlying factual and legal issues and state law and/or public policy, or whether federal
common or statutory law dictates a resolution of the declaratory judgment action.” Ameritas
Variable Life Ins. Co. v. Roach, 411 F.3d 1328, 1331 (11th Cir. 2005).
        Notwithstanding the foregoing, the Court finds Estate of Bratton’s arguments applying
these guideposts to this dispute to be unconvincing. For starters, the Estate argues that Alabama
state courts have a stronger interest “in determining issues of insurance coverage regarding an
Alabama policy.” (Doc. 15-1, PageID.195.) This argument misapprehends the nature of Great
Lakes’ Complaint. Contrary to movant’s suggestion, Great Lakes is conceding coverage, not
seeking to curtail or disclaim coverage. If this interpleader action moves forward, Great Lakes
would deposit the policy limits in the registry of this Court, without contesting coverage. This is
a case about allocation of insurance proceeds, not whether the insurer is obligated to provide
coverage. Next, Estate of Bratton posits that the federal forum will not have utility in settling,
clarifying or otherwise resolving the legal relations at issue. Of course it will. Through use of
the Rule 22 interpleader mechanism in federal court, Great Lakes could quickly and efficiently
bring to the fore the issue of which claimant (Estate of Bratton or Brennan) is entitled to the
contested insurance proceeds, in a manner that is far cleaner and more expeditious for Great




                                                   -9-
Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 10 of 12                         PageID #: 304




 Lakes than the state-court litigation would be. Indeed, it is unclear whether the Estate’s claims
 against Great Lakes may proceed in state court at this time.8
        As its next argument for Wilton / Brillhart abstention, the Estate contends that the state
 court is better situated to provide relief than the federal court “because it properly and
 necessarily recognizes Ms. Brennan [sic] status and role as a party defendant in this case.” (Doc.
 15-1, PageID.195.) But Brennan is also a party defendant in this interpleader action, which will
 facilitate a more efficient and effective disposition of the competing claims to the subject
 insurance proceeds than the state court action, in which Brennan has not filed a cross-claim
 against Great Lakes and in which the Estate’s efforts to obtain the Policy proceeds may be
 frustrated or delayed by the potential need to obtain a judgment against the insured (Dunklin) in
 the first instance. The point is that, while the Estate may be correct that its efforts to pursue
 relief directly against Brennan (for her purported negligence or recklessness in causing the
 boating accident) may have a clearer procedural pathway to litigation in state court, Great Lakes
 is correct that its efforts to determine which claimant(s) is entitled to the Policy proceeds will
 proceed more effectively and efficiently in this federal interpleader action. Under the
 circumstances, the Estate has not shown that the state court will provide a “better or more
 effective alternative remedy,” so as to favor abstention here.9 The same goes for the Estate’s


        8
                 As Great Lakes points out, with no rebuttal by Estate of Bratton’s briefing, “The
 state court case cannot proceed against [Great Lakes] until a judgment has been rendered against
 [Great Lakes’] insured according to the Alabama Direct Action Statute.” (Doc. 21, PageID.239.)
        9
                  Curiously, the Estate of Bratton takes the position that in this federal interpleader
 action, “Brennan’s rights would potentially be enhanced in a manner that violates Alabama law,
 while the estate’s rights would be severely prejudiced.” (Doc. 15-1, PageID.196 n.7.) The Court
 is aware of no reason why this might be so. Even assuming the Estate is correct that a finding
 that Brennan was contributorily negligent would wipe out any claim she might have for Dunklin
 Policy proceeds, the Estate offers no reason why a federal court would be incapable of making a
 contributory negligence finding, or why the parties would be incapable of litigating that issue, as
 part and parcel of this interpleader dispute. Likewise, the Estate’s bald contention that issues of
 purported bad faith by Great Lakes cannot be resolved in this federal action, but will necessarily
 be resolved in the state court action, is inscrutable. (See id.) Recall that in these proceedings,
 Great Lakes seeks a declaratory judgment “[d]ischarging [Great Lakes] from any and all further
 liability to [the Estate, Brennan and Dunklin] with prejudice relating in any way to the Policy.”
 (Doc. 13, PageID.132.) Notwithstanding its argument, the Estate has identified no impediment
 that will or may prevent it from (i) arguing that alleged bad faith by Great Lakes favors denial of
 the requested declaratory relief of a discharge from further liability, and/or (ii) bringing a
 (Continued)

                                                  -10-
Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 11 of 12                        PageID #: 305




 oblique suggestion that the state court is in a better position to evaluate key factual issues than
 the federal court is. (Doc. 15-1, PageID.196.) The Court is aware of no reason why that may be
 so, and the Estate has identified none.
        Finally, Estate of Bratton argues at length that the “procedural fencing” guidepost favors
 abstention here. (Doc. 15-1, PageID.196-99.) As discussed supra, the Court finds nothing
 improper in the chain of events culminating in Great Lakes filing this interpleader action. Great
 Lakes provided insurance coverage to Dunklin. Estate of Bratton made a claim against Great
 Lakes for the limits of the Dunklin Policy. Great Lakes concurs that the policy limits should be
 paid out; however, the Estate is not the only claimant. Brennan is also making a claim against
 Great Lakes for proceeds from the same Dunklin Policy. This is a textbook scenario for which
 the interpleader device was created. So Great Lakes has filed an interpleader action, properly
 invoked federal diversity jurisdiction, joined both the insured and the two claimants as
 defendants, and offered to deposit the policy proceeds in the court registry until such time as this
 Court determines who the proper recipient(s) and what the proper allocation should be. This
 course of conduct is not procedural fencing and does not support Wilton / Brillhart abstention.10


 counterclaim against Great Lakes for bad faith in these proceedings. As such, the Estate’s
 argument that these issues would be resolved in the state-court action and cannot be resolved in
 federal court is both unsubstantiated and unpersuasive.
        10
                 Three other points bear mention. First, Estate of Bratton suggests that “Great
 Lakes knew or reasonably should have known of the Estate’s intention to file an action in state
 court.” (Doc. 15-1, PageID.197.) That may be so, but Great Lakes had no reason to know that
 the Estate intended to sue Great Lakes in state court (as opposed to simply filing suit against
 Dunklin). These circumstances do not amount to an improper “race to the courthouse.” Second,
 Estate of Bratton balks that Great Lakes “is trying to outsource its duties to properly and timely
 investigate and adjust the claims at issue to this Court.” (Id., PageID.198.) Again, this action
 appears to be an entirely proper use of the federal interpleader mechanism which exists to
 safeguard parties subject to overlapping and competing claims for a limited fund, as Great Lakes
 is. Third, Estate of Bratton posits that proof of procedural fencing may be found in Great Lakes’
 claim for attorney’s fees to be paid out of the policy proceeds. (Id., PageID.198-99.) If, as the
 Estate contends, Great Lakes is not an innocent stakeholder, then it will be entitled to neither
 discharge nor recovery of attorney’s fees. See, e.g., Hassoun, 288 F. Supp.3d at 1345
 (explaining that “[a]lthough a successful interpleader action typically results in the court
 discharging the stakeholder, discharge is improper where the stakeholder is itself alleged to be
 independently liable to the defendants” and declining to award attorney’s fees to the
 stakeholder). Moreover, courts may deem attorney’s fees unwarranted “when a stakeholder’s
 interpleader claim arises out of the normal course of business,” a standard that “typically is
 (Continued)

                                                  -11-
Case 1:20-cv-00467-WS-N Document 28 Filed 01/04/21 Page 12 of 12                     PageID #: 306




 III.   Conclusion.
        For all of the foregoing reasons, defendant Estate of Bratton’s arguments for
 discretionary abstention pursuant to Wilton / Brillhart principles are unconvincing. On that
 basis, the Estate’s Rule 12(b) Motion to Dismiss (doc. 15) is DENIED. The Estate is
 ORDERED to file its Answer to the Second Amended Complaint by no later than January 12,
 2021. A separate briefing order will be entered for Great Lakes’ Motion for Deposit of Funds
 and Related Brief (doc. 19).


        DONE and ORDERED this 31st day of December, 2020.


                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE




 applied to insurance companies.” Mandalay Shores, 21 F.3d at 383 (citations omitted). The
 point is that whether Great Lakes is or is not entitled to attorney’s fees is analytically and
 conceptually distinct from the question of whether Great Lakes has somehow engaged in
 improper maneuvering by bringing this interpleader action in the first place.


                                                -12-
